        Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

           – v. –
                                                           OPINION AND ORDER
RAYMOND CHRISTIAN, GLENN THOMAS,                                 12 Cr. 626 (ER)
and TYRELL WHITAKER,

                             Defendants.


Ramos, D.J.:

       Defendants Raymond Christian, Glenn �omas and Tyrell Whitaker were found guilty

after a trial held in August 2014 of Counts One, Two, Four and Five of the above-captioned

indictment. �ose Counts charged them with conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951; Hobbs Act robbery, in violation of 18 U.S.C. § 1951; murder

through the use of a ﬁrearm relating to a crime of violence, in violation of 18 U.S.C. §

924(j); and brandishing a ﬁrearm during and in relation to a crime of violence, in violation

of 18 U.S.C. §§ 2 and 924(c)(l)(A), respectively. On August 6, 2015, the Court denied

defendants' post-trial motions for acquittal or for a new trial. Doc. 243. �ereafter, the

defendants ﬁled supplemental motions for acquittal or for a new trial primarily on the basis

of a series of subsequently-decided Second Circuit and Supreme Court cases addressing:

(1) the deﬁnition of a "crime of violence" under 18 U.S.C. § 924(c) and (j); and (2) whether

the "risk of force" clause is unconstitutionally vague. See United States v. Davis, 139 S. Ct.

2319 (2019); Sessions v. Dimaya, 138 S. Ct. 1204 (2018); Johnson v. United States, 135 S.

Ct. 2551 (2015); United States v. Barrett, 903 F.3d 166 (2d Cir. 2018); United States v. Hill,
             Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 2 of 22




832 F.3d 135 (2d Cir. 2016); see also United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). 1

�e defendants also argued that that Counts Four and Five should be dismissed because the

Court’s jury instructions on aiding and abetting the possession and use of a ﬁrearm were

incorrect under Rosemond v. United States, 134 S. Ct. 1240 (2014), and that Counts Four

and Five are multiplicitous. Defendant Christian separately requested that the DNA material

recovered from the ski mask he wore during the robbery and murder of Jeﬀrey Henry be

made available, and that a hearing be held concerning a photograph taken during a

December 17, 2010 video-taped interview of Christian. By Order dated October 17, 2019,

the Court denied the motions.

           Raymond Christian and Glenn Thomas have renewed their motion to set aside their con-

victions under Count Four and Count Five, murder through use of a firearm during and in rela-

tion to a crime of violence, and brandishing a firearm during and in relation to a crime of vio-

lence, respectively. Both of these offenses are necessarily premised on their convictions under

Count Two of the superseding indictment for attempted Hobbs Act Robbery. Defendants argue

that their attempted Hobbs Act Robbery convictions cannot serve as a predicate “crime of vio-

lence” for these offenses under 18 U.S.C. § 924(c)(3), and thus that these convictions must be set

aside.

           As set forth more fully below, because the Court finds that attempted Hobbs Act Robbery

is categorically a crime of violence, the Court denies Defendants’ renewed motions. This opin-

ion also explains the Court’s rationale for denying the balance of defendants’ motions pursuant

to an order issued on October 17, 2019.




1
    �e defendants requested adjournments of their sentencings pending determination of these cases.

                                                          2
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 3 of 22




   I.      Attempted Hobbs Act Robbery is Categorically a Crime of Violence

        This issue turns on the construction of 18 U.S.C. § 924(c)(3). The statute reads as fol-

lows:

        (3) For purposes of this subsection the term “crime of violence” means an offense that is

        a felony and—

                 (A) has as an element the use, attempted use, or threatened use of physical force
                 against the person or property of another, or

                 (B) that by its nature, involves a substantial risk that physical force against the
                 person or property of another may be used in the course of committing the
                 offense.

        18 U.S.C. § 924(c)(3).

        Subsection A is commonly known as the “force” clause or “elements” clause; and Sub-

section B is commonly known as the “residual clause.” In 2019, the Supreme Court held that the

residual clause was unconstitutionally vague. See United States v. Davis, 139 S. Ct. 2319, 2336

(2019). Thus, the residual clause can no longer serve as a basis to find that attempted Hobbs Act

Robbery is a crime of violence. Moreover, in light of Davis, the Second Circuit has also found

that a conspiracy to commit a Hobbs Act Robbery is not categorically a crime of violence. See

United States v. Barrett, 937 F.3d 126, 127 (2d Cir. 2019). However, there is no dispute that a

completed Hobbs Act Robbery is a crime of violence. See United States v. Hill, 890 F.3d 51, 54

(2d Cir. 2018), cert denied 139 S. Ct. 844 (2019). Thus, the only question here is whether the

force clause supports the classification of Christian and Thomas’ attempted Hobbs Act Robbery

convictions as predicate crimes of violence. The Second Circuit has not yet directly addressed

this question.

        To assess whether an offense is a crime of violence under the force clause, Courts apply

the categorical approach. Under this framework, the Court must identify the minimum conduct


                                                    3
          Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 4 of 22




necessary to sustain a conviction under the particular statute by reviewing its elements. See Hill,

890 F.3d at 55. If there is a “realistic probability” that the statute at issue proscribes conduct that

does not involve the use of physical force, then the statute is not a categorical crime of violence.

Id. at 56 (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)). This probability can-

not be hypothetical—that is, a defendant must at least point to their own case or other cases in

which the statute was applied to conduct that supports their argument. Id. It does not matter if—

as is the case here—the defendants in the instant case actually did use force, because under the

categorical approach, the Court only looks to the elements of the offense and not the actual facts

of the case before it. See United States v. Hendricks, 921 F.3d 320, 327 (2d Cir. 2019).

        The parties disagree about exactly how to apply the categorical approach to the crime of

attempted Hobbs Act Robbery. Both sides have some support. Indeed, this issue, like other ap-

plications of the categorical approach, has been the source of substantial differences of opinion

in the courts.

        A. The Parties’ Positions

        Defendants argue that, to sustain a conviction for an attempt crime under federal law, in-

cluding attempted Hobbs Act Robbery, “a defendant must (a) have the intent to commit the ob-

ject crime; and (b) engage in conduct amounting to a substantial step towards its commission.”

See Celaj v. United States, No. 13-cv-1290 (ALC), 2021 WL 323303, at *12 (S.D.N.Y. Feb. 1,

2021) (internal quotations omitted). Thus, they argue, this Court must apply the categorical ap-

proach to assess whether either of these elements, in the context of an attempted Hobbs Act Rob-

bery, proscribe conduct that falls short of the “use, attempted use, or threatened use of physical

force.” See § 924(c)(3)(a); Doc. 452 at 3–4.

        Several district courts in this Circuit, as well as the Fourth Circuit, have followed this rea-

soning and found that attempted Hobbs Act Robbery is not a crime of violence because a
                                                   4
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 5 of 22




“substantial step” might include steps taken that are not cognizable under the force clause, such

as reconnoitering, assembling weapons or disguises, or otherwise attempting to make an empty

threat of physical force. See United States v. Taylor, 979 F.3d 203, 208 (4th Cir. 2020); see also

United States v. Jackson, 560 F.2d 112, 120 (2d Cir. 1977) (finding it sufficient as a matter of

law that the defendants “reconnoitered the place contemplated for the commission of the crime

and possessed the paraphernalia to be employed in connection with the commission of the

crime.”). Judge Amon came to a similar conclusion in United States v. Pica, Nos. 08 Cr. 559

(CBA), 16 Civ. 3211 (CBA) (E.D.N.Y. March 17, 2020), Doc. 378. She reasoned that conduct

such as Mr. Pica’s attempted surveillance of a target with the intent to make an empty threat of

force was sufficient to sustain a Hobbs Act Robbery conviction, but that such conduct was be-

yond the scope of § 924(c)(3). Id. at 9 (citing defendants’ brief).

       The Government argues that the reference to “attempted use” of physical force in §

924(c)(3) was intended to encompass attempt liability in connection with any crime that is cate-

gorically a crime of violence. See Doc. 464 at 3–4. It argues that the word “attempt,” as used in

the federal criminal code, was well-understood at the time of § 924(c)(3)’s adoption to refer to

the specific intent to commit a crime, coupled with a substantial step toward the commission of

that crime. Thus, the government argues, so long as these elements of the attempt offense are es-

tablished with regard to a categorical crime of violence, the statute’s command that one has en-

gaged in the “attempted use” of physical force has been met. This is similar to the rationale re-

cently adopted by the Third Circuit in United States v. Walker, which found that § 924(c)(3)’s

inclusion of the “attempted use” of force was best understood as a term of art, referring to the at-

tempt liability that lies when someone has the specific intent to commit a crime of violence and




                                                 5
          Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 6 of 22




takes a substantial step towards doing so. See ---F.3d---, 2021 WL 833994, at *9 (3d Cir. Mar. 5,

2021).

         The Government also argues that any “substantial step” toward a Hobbs Act Robbery is

necessarily a crime of violence because the concept of a “substantial step” is necessarily a matter

of degree, and may vary depending on the particular facts of each case and the crime charged.

See United States v. Farhane, 634 F.3d 127, 147 (2d Cir. 2011). Thus, the Government argues

that this Court should not focus on the conduct constituting a “substantial step” in isolation, but

rather “on the nature of the act related to the offense as a whole.” Doc. 464 at 4. Based on this

understanding, the Government argues that any substantial step taken in furtherance of a Hobbs

Act Robbery is categorically a crime of violence because such an act necessarily requires direct,

concrete action with the intent that a robbery take place. Id.

         Several district courts in this Circuit, as well as the majority of Circuit courts to have con-

sidered this issue, have adopted some version of the Government’s arguments. The majority rule

is that “when a substantive offense would be a violent felony . . . an attempt to commit that of-

fense also is a violent felony so as long as the attempt offense requires proof of intent to commit

all elements of the completed crime.” See United States v. Ingram, 947 F.3d 1021, 1026 (7th

Cir. 2020) (internal citations and alterations omitted). This is also the rule in the Third, Ninth

and Eleventh Circuits. See United States v. Walker, ---F. 3d---, 2021 WL 833994, at *10 (3d Cir.

Mar. 5, 2021); United States v. Dominguez, 954 F.3d 1251, 1261 (9th Cir. 2020); United States v.

St. Hubert, 909 F.3d 335, 352 (11th Cir. 2018), cert. denied 140 S. Ct. 1727 (2020), and abro-

gated in part on other grounds by Davis, 139 S. Ct. at 2336 (2019).

         B. Analysis

         The Court finds the Government’s argument to be more persuasive. As discussed in de-

tail in Walker, the word “attempt” appears throughout the federal criminal code to refer to the
                                                   6
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 7 of 22




liability that attaches when an individual has the specific intent to commit a given crime and

takes a substantial step toward doing so. 2021 WL 833994, at *9. This suggests that the inclu-

sion of the phrase “attempted use” in § 924(c)(3)(a) was meant to refer to such liability in rela-

tion to a crime that—if completed—requires the use or threatened use of force. Indeed, as the

Government observes in its letter motion, there is no federal crime that explicitly defines its ele-

ments by reference to the “attempted use” of force. Doc. 464 at 5.

       The Government’s proposed interpretation of § 924(c)(3)(a) is also more consistent with

how attempt liability is described in other substantive federal criminal offenses. For example, as

noted in Walker, the Hobbs Act Robbery statute and many other federal criminal laws provide

for attempt liability within the same statute defining the substantive offense. See, e.g., 18 U.S.C.

§ 1951(a). In such statutes, an “attempt” to commit that offense is understood to refer to the spe-

cific intent to commit each element of the crime, combined with a substantial step towards that

commission. Defendants’ approach would have the Court disregard this commonly understood

meaning of the word “attempt” in the context of § 924(c)(3), and instead focus on the “substan-

tial step” in isolation from other factors. It seems unlikely that it was Congress’s intent to depart

from the conventional meaning of “attempt.”

       The Government’s argument is also consistent with the holdings of the majority of Cir-

cuit courts that have reached the issue, which have adopted the rule that “when a substantive of-

fense would be a crime of violence under 18 U.S.C. § 924(c)(3)(A), an attempt to commit that

offense is also a crime of violence.” See United States v. Dominguez, 954 F.3d 1251, 1261 (9th

Cir. 2020). Moreover, this principle is consistent with other Second Circuit cases finding that

attempts to commit crimes of violence are themselves crimes of violence. See, e.g., United

States v. Thrower, 914 F.3d 770, 776–77 (2d Cir. 2019) (per curium) (finding that attempted



                                                  7
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 8 of 22




third degree New York robbery was a crime of violence under the analogous Armed Career

Criminal Act); United States v. Tabb, 949 F. 3d 81, 86 (2d Cir. 2020) (finding that attempted

New York assault in the second degree is a crime of violence).

       While Defendants argue that this principle is inconsistent with the application of the cate-

gorical approach, the logic of Thrower shows that this is not necessarily so. In Thrower, the Sec-

ond Circuit considered a similar argument as Defendants proffer here, but in the context of at-

tempted third degree New York robbery. See 914 F.3d at 777. That is, the defendants argued

that attempted third degree New York robbery was not categorically a crime of violence because

the government could sustain a conviction by merely showing that the defendant attempted to

threaten to use force. Id. The Second Circuit ultimately rejected this argument because Defend-

ants proffered no cases in which a Court had actually found that such conduct constituted a “sub-

stantial step” under the New York statute. Id. However, it also indicated in a footnote that

“[e]ven if Thrower could cite to such an example, we would not come out differently on this is-

sue” because “[a]n attempt to threaten to use force . . . itself constitutes a ‘threatened use of

physical force.’” Id. at n.6. While Thrower does not control this case because it addressed a dif-

ferent statute, the application of its logic is consistent with the definition of “attempted use” that

the Government proffers here, as well as with the weight of authority from other Circuits that

have directly addressed this question.

       As recently observed by the Second Circuit in United States v. Martinez, the application

of the categorical approach can be a “complex and vexing” task. See No. 15-1384-cr, Doc. 149-

1, at 28 (2d Cir. Mar. 16, 2021). This case presents just how complex and vexing it can be, as

there is little guidance from the Supreme Court as to how to reconcile the categorical approach

with § 924(c)(3)’s reference to the “attempted use” of force. While Supreme Court is likely to



                                                   8
          Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 9 of 22




resolve this question at some point, the Court does not believe that, in the meantime, it is re-

quired to “read those same words out of the statute.” See Walker, 2021 WL 833994, at *10.

         Defendants’ motions to set aside their sentences for Counts Four and Five are therefore

DENIED.


   II.      �e Court Correctly Instructed the Jury on Aiding and Abetting

         The defendants argue that the Court’s aiding and abetting instruction with respect to

Counts Four and Five was erroneous, as it failed to comply with the requirements established by

the Supreme Court in Rosemond v. United States, 134 S.Ct. 1240 (2014). In that case, the Su-

preme Court instructed that aiding and abetting a Section 924(c) offense requires both an affirm-

ative act furthering the underlying offense and an intent to facilitate that offense’s commission.

Id. at 1245. The affirmative act requirement is met when the defendant facilitates any element of

the underlying offense. United States v. Robinson, 799 F.3d 196, 200 (2d Cir.2015). The intent

requirement is satisfied when the defendant has advance knowledge that one of his confederates

will carry a gun. Rosemond, 134 S.Ct. at 1249.

         Defendants’ challenge is subject to plain error analysis.

         As a preliminary matter, the defendants made no objection to the substance of the aiding

and abetting instruction at trial. Accordingly, defendants’ challenge is subject to a plain error

standard of review. See Fed.R.Crim.P. 30(d)(requiring a party who objects to any portion of the

jury instructions or to a failure to give a requested instruction to “inform the court of the specific

objection and the grounds for the objection before the jury retires to deliberate” and providing

that “[f]ailure to object in accordance with this rule precludes appellate review, except as permit-

ted under Rule 52(b)”); Fed.R.Crim.P. 52(b) (“A plain error that affects substantial rights may be

considered even though it was not brought to the court’s attention.”); United States v. Tiller, 302


                                                  9
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 10 of 22




F.3d 98, 105 (3d Cir.2002) (noting that failure to object at trial, absent plain error, constitutes a

waiver of the issue for post-trial purposes”); United States v. Fernandez, 898 F. Supp. 82, 86

(N.D.N.Y. 1995) (when instruction is not objected to before it is given it is untimely and “rever-

sal is proper only when there is plain error.”).

       To prevail on the exacting plain error review standard, a defendant must establish that (1)

there is an error; (2) the error is plain, meaning clear or obvious rather than subject to reasonable

dispute; (3) the error affected the defendant’s substantial rights, which in the ordinary case

means it affected the outcome of the district court proceedings; and (4) the error seriously affects

the fairness, integrity or public reputation of judicial proceedings. United States v. Olano, 507

U.S. 725, 734 (1993). For the reasons discussed below, defendants are unable to meet the high

burden of establishing plain error.

       Each Defendant is independently liable as a principal violator.

       As the government suggests, and as the Court previously found in ruling on defendants’

first wave of post-trial motions, there was sufficient evidence for a reasonable jury to convict

each of the defendants as principal violators on Counts Four and Five. Accordingly, the Court

need not reach the defendants’ challenge to the jury instruction on aiding and abetting the viola-

tion of those offenses. United States v. Sebbern, 641 Fed. App’x 18, 21 (2d Cir. 2015) (holding

that because there was sufficient evidence for jury to find that each defendant possessed a gun

during a murder and therefore were principals, the Court need not reach the Rosemond based aid-

ing and abetting jury instruction challenge). As the Court previously found:

               I begin with the observation that the government's evidence in this case was
       strong. . . [T]he government's case was multi-faceted, consisting of co-conspirator testi-
       mony, the testimony of law enforcement witnesses, two victims of the robbery of 54
       Chambers St. in Newburgh, NY, on December 15, 2010, an eyewitness to that robbery
       and murder, surveillance camera video of the perpetrators as they approached and then
       ran away from the location, a 911 call placed by the murder victim, objects obtained from

                                                   10
 Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 11 of 22




and photos of the crime scene, a pathologist who testified as to the cause of Mr. Henry's
death, and an expert on DNA analysis who determined that DNA retrieved from a ski
mask at the crime scene was consistent with the DNA of defendant Christian. This evi-
dence is largely self-corroborating. In addition, as the government correctly argues in my
view, the testimony of co-conspirator Anthony Baynes, who participated in the robbery
with the defendants, was sufficient in itself to sustain the convictions. And his testimony
was directly corroborated by the other categories of evidence I listed above. It is also the
case, that Mr. Baynes, as well as the other government cooperators, including, im-
portantly, James Mallory, were extensively and effectively cross-examined by three re-
spected and experienced trial lawyers.

        According to Anthony Baynes, it was Christian first came up with a plan to rob a
local drug stash house and Christian who picked 54 Chambers Street as the target. On the
night of the robbery, Baynes testified that he, Christian, and Christian's half-brother
Laquavious Boykin, met with James Williams, the leader of the local affiliate of the
Bloods Gang. Baynes overheard Christian describe the proposed robbery and
Williams' agreement that 54 Chambers St. was a good target, and his agreement to help
with the robbery. Baynes then heard Williams on the telephone telling someone to bring
a gun. Baynes, Christian and Boykin were then joined at Williams' home by defendants
Whitaker and Thomas, and co-conspirator Rashawn Vassell. Williams did not take part in
the robbery. However, Baynes described how he and the other five, who were then
joined by a seventh robber, Eric Cromartie, walked to 54 Chambers St. Baynes' testi-
mony in this regard is corroborated by surveillance video from a camera in the neighbor-
hood.

         Christian, Thomas and Whittaker were armed with guns. When the robbers ar-
rived at 54 Chambers Street, there were several men standing outside, the robbers pulled
their guns on the men and directed them inside the house. At that point, Baynes testified
that, although he was initially directed to remain outside as a lookout, he entered the
apartment when the victims tried to overtake the robbers. Baynes testified how Christian
lost his gun while wrestling with one of the victims inside and how Baynes was stabbed
by another victim when he tried to help Christian. Baynes testimony in that regard was
corroborated by victims Akinto Boone, who testified that he struggled with one of the
robbers who was wearing a ski mask-identified by Baynes as defendant Christian-and
took his gun away, and another victim, Terrence Smith, who testified that he was able to
grab a knife and stab one of the robbers, who was obviously Baynes. Baynes also testi-
fied how Whitaker, Vassell, and Thomas took turns pulling at the door and shooting
around the door at Mr. Henry, who had not been present when the robbers arrived and
was holding the door shut from the outside; and how the robbers were able to escape.
Baynes saw Henry slumped against the wall as he ran out of 54 Chambers Street. Here,
Baynes' testimony was corroborated by Barbara Morreale, who lived across the street
from 54 Chambers, and testified that on the night of the robbery and murder, she saw a
number of men in hooded sweatshirts force their way into 54 Chambers, and then saw
Mr. Henry as he tried to hold the door shut while making a call before he was shot. A
911 tape played at trial captured Mr. Henry's final screams as he was shot while trying to
call the police.

                                         11
        Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 12 of 22




               James Mallory, another co-conspirator, also testified about his involvement in the
       robbery. On the night of the robbery, Mallory was at a stash house at 260 First St. in
       Newburgh with Kevin Burden, another Bloods gang member. Mallory testified that Wil-
       liams called him that night to tell Mallory that he was sending two people to get guns
       from Mallory. The two people who came that night were defendants Whitaker and
       Thomas. When Whitaker and Thomas arrived at the house, Mallory and Burden each
       gave Whitaker and Thomas two guns. Mallory also relayed how when Thomas came
       back to return the gun, he told Mallory that they had been involved in a robbery and that
       Henry was killed in the shootout. Mallory also described seeing Whitaker return the gun
       that he had borrowed from Burden. Several days after the murder, Mallory heard Chris-
       tian talk about the robbery and how Christian had told the other robbers before they com-
       mitted the robbery that there was a chance that someone could get shot.

       Doc. 243, pp 5-9.

       Based on the foregoing, it is clear that each of the defendants possessed, and, at the very

least, brandished guns during the robbery—as the jury so found—and is therefore liable as a

principal under the §§ 924 (c) and (j) counts.

       The jury instructions on aiding and abetting were appropriate.

       In any event, the instructions provided by the Court were in keeping with Second Circuit

authority.

       With respect to the 924(j) count, the Court instructed the jury as follows, in relevant part:

       To convict Raymond Christian, Tyrell Whitaker and Glenn Thomas of Count Four, the
       government must prove each of the following five elements beyond a reasonable doubt:
       First, that on or about the dates alleged in the indictment, the charged defendants used or
       carried or possessed a firearm, or any combination of those acts, or aided and abetted the
       use carrying or possession of a firearm by another; Second, that the defendants used or
       carried the firearm, or aided and abetted the use and carrying of the firearm, during and in
       relation to the specified crime of violence, or that the defendants possessed a firearm in
       furtherance of the specified crime of violence; Third, that the defendants caused the death
       of a person through the use of a firearm; Fourth, that the death of that person qualifies as
       a murder, as I will define that term for you in a moment; and Fifth, that the defendants
       acted knowingly and willfully as I have previously defined those formation [sic] for you
       and you should apply those instructions here.

Tr. 2431-32. �e Court then advised the jury that it could also ﬁnd the Defendants guilty of this

Count under an aiding and abetting theory, which would be deﬁned later. (Tr. 2434) (“�e


                                                 12
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 13 of 22




defendants are also charged in Count Four pursuant to the aiding and abetting theory of liability.

Accordingly, it would be suﬃcient for this element if the defendants aided and abetted another

person in the use, carrying, or possession of a ﬁrearm. I will shortly explain to you the concept of

aiding and abetting.”).

       Later in its instructions on Count Five, the 924(c) count relating to the robbery, and

Count Six, the 924(c) count relating to drug trafficking, the Court gave the following instruction,

in relevant part, concerning aiding and abetting liability in connection with another’s using, car-

rying, and possession of a firearm:

       I remind you that each charged defendant is also charged with aiding and abetting in the
       firearm count in which he or she is charged; accordingly, it would be sufficient for this
       element if the defendant you are considering aided and abetted another person in the use,
       carrying, and possession of a firearm, as I earlier defined those terms for you.

       I do want, however, to give you an additional instruction that applies to aiding and abet-
       ting the use, carrying of, or the possession of a firearm. In order to convict the defendant
       you are considering of aiding and abetting another’s using, carrying out, or possession of
       a firearm, it is not enough to find that the defendant performed an act to facilitate or en-
       courage the commission of the underlying drug trafficking crime with the knowledge that
       the firearm would be used or carried in the commission of that crime.

       Instead, you must find that the defendant performed some act that facilitated or encour-
       aged the actual using, carrying of, or possession of the firearm in relation to the underly-
       ing crime. For example, if you find that the defendant directed another person to use,
       carry, or possess a gun in the commission of the underlying crime, or made such a gun
       available to the other person, then the defendant aided and abetted the other person’s use
       of a firearm. Or, if you find that the defendant was present at the scene during the com-
       mission of the underlying drug trafficking crime, you may consider whether that defend-
       ant’s use -- whether that defendant’s conduct at the scene facilitated or promoted the car-
       rying of a gun and thereby aided and abetted the other person’s carrying of a firearm.
       These examples are only offered by way of illustration and are not meant to be exhaus-
       tive.

(Tr. 2441-42).

       Finally, with respect to the standard instruction on aiding and abetting, the Court in-

structed the jury as follows:



                                                13
        Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 14 of 22




       In connection with the charges contained in Counts Two, Four, Five, and Six of the in-
       dictment, the defendants are charged with committing certain criminal acts, and also with
       aiding and abetting the commission of these acts, in violation of Title 18, United States
       Code, Section 2.

                                             ***
       In order to aid and abet another to commit a crime, it is necessary that the defendant you
       are considering willfully and knowingly associated himself in some way with the crime,
       and that he willfully and knowingly sought by some act to help make the crime suc-
       ceed.To determine whether the defendant aided and abetted the commission of the crime
       with which he is charged, ask yourself these questions. Did he participate in the crime
       charged as something he wished to bring about? Did he associate himself with the crimi-
       nal venture knowingly and willfully? Did he seek by his actions to make the criminal
       venture succeed?

(Tr. 2444-46).

       None of the foregoing instructions were objected to by the defendants. In addition, and

more to the point, the language used by the Court does not run counter to the Supreme Court’s

guidance in Rosemond. Indeed, the Court’s language—"[i]nstead, you must ﬁnd that the

defendant performed some act that facilitated or encouraged the actual using, carrying of, or

possession of the ﬁrearm in relation to the underlying crime”—which is consistent with the

Second Circuit’s pre-Rosemond standard in United States v. Medina, 32 F.3d 40, 45 (2d Cir.

1994), has been recognized as being more stringent than the “advance knowledge” language

required by Rosemond. See, e.g., United States v. Santana, 552 Fed. App’x 87, 90 n. 1 (2d Cir.

2014) (noting, in response to the Supreme Court’s grant of certiorari in Rosemond, that the other

Circuits’ 924(c) aiding and abetting standards required less of the government than the Second

Circuit’s, and thus “Rosemond’s outcome will not aﬀect the result [in that case] because this

Circuit requires active facilitation or encouragement in order to establish aiding and abetting

liability, which imposes the strictest standard of proof on the government”).

       It is for this reason, for example, that the Second Circuit upheld the type of language used

by the Court here in response to a Rosemond challenge in United States v. Young, 561 Fed.


                                                14
        Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 15 of 22




App’x 85, 92 (2d Cir. 2014). In that case, the Court noted that the district court had instructed

the jury “in accordance with United States v. Medina, 32 F.3d 40, 45 (2d Cir.1994), [and] that

such liability attached under § 924(c) if the defendant ‘performed some act that facilitated or en-

couraged the actual using, carrying of, or possession of the firearm in relation to the underlying

crime.’” Young, 561 Fed. App’x at 92. The Second Circuit reasoned that “[b]y finding that [the

defendant] encouraged the ‘actual using, carrying of, or possession’ of a firearm in the […] rob-

bery, the jury necessarily also had to find that he had advance knowledge of the firearm-related

conduct, consistent with the Supreme Court’s explication in Rosemond.” Young, 561 Fed.

App’x at 92.

       While it is true, as defendants point out, that this instruction was given in connection with

the § 924(c) counts (after previously having instructed the jury on the § 924(j) count), and that

there is language concerning the “commission of the underlying drug trafficking crime,” which

related only to Count Six, on which defendants were acquitted, it is clear in context that the in-

struction applied equally to the § 924(c) count related to the Hobbs Act Robbery Count, as well

as the § 924(j) count. Specifically, when instructing the jury on the § 924(j) count, the Court had

previously told the jury that it would provide additional instruction on aiding and abetting that

count. (Tr. 2434). In addition, the prefatory language to the instruction speaks in general terms.

(T. 2441) (“I do want, however, to give you an additional instruction that applies to aiding and

abetting the use, carrying of, or the possession of a firearm. In order to convict the defendant

you are considering of aiding and abetting another’s using, carrying out, or possession of a fire-

arm, it is not enough to find that the defendant performed an act to facilitate or encourage the

commission of the underlying drug trafficking crime with the knowledge that the firearm would

be used or carried in the commission of that crime.”) Thus, looking at the charge as a whole,



                                                 15
           Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 16 of 22




there is no reason to believe that the jury understood this limiting instruction to only apply to the

924(c) counts. See United States v. Gabinskaya, 829 F.3d 127, 132 (2d Cir. 2016) (“As a gen-

eral matter, no particular wording is required for a jury instruction to be legally sufficient, but ra-

ther, this Court must ‘look to the charge as a whole to determine whether it adequately reflected

the law and would have conveyed to a reasonable juror the relevant law.’”) (quoting United

States v. Mulder, 273 F.3d 91, 105 (2d Cir. 2001)).

          Finally, even assuming that the Court’s instruction was in error, and that such error was

plain, the motion would still be denied because, as discussed above, the strength of the govern-

ment’s proof on the issue of whether the defendants had “advanced knowledge” that each of

them would possess, carry and use a gun during the robbery was significant. Thus, it cannot be

said that any error affected any defendant’s substantial rights, “which in the ordinary case means

it affected the outcome of the district court proceedings; and … the error seriously affect[ed] the

fairness, integrity or public reputation of [the] judicial proceedings.” United States v. Olano, 507

U.S. 725, 734 (1993); see also Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016).


   III.      Counts Four and Five are not Multiplicitous

          Defendants argue that Count Five is a lesser-included offense of Count Four, constituting

multiplicitous charges in violation of the Double Jeopardy Clause of the Fifth Amendment.

Count Five alleges that the defendants possessed, used and carried firearms that were brandished

and discharged during the robbery conspiracy and attempted robbery on December 15, 2010, in

violation of 18 U.S.C. § 924(c). Defendants assert that Count Five is a lesser-included offense of

Count Four because that count allege that the defendants possessed, used and carried firearms

that were brandished and discharged during the robbery conspiracy and attempted robbery on

December 15, 2010, causing the death of Jeffrey Henry, in violation of 18 U.S.C. § 924(j).


                                                  16
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 17 of 22




       The Fifth Amendment’s command that no “person be subject for the same offense to be

twice put in jeopardy,” U.S. Const., amend. V, does more than simply preclude successive prose-

cutions for the same charge. It also “violates the Double Jeopardy Clause” for an indictment to

“charg[e] a single offense as an offense multiple times, in separate counts, when, in law and fact,

only one crime has been committed.” United States v. Chacko, 169 F.3d 140, 145 (2d Cir. 1999).

“When a defendant has violated two separate criminal statutes, the protection against double

jeopardy is implicated … when one offense is a lesser included offense of the other.” Aparicio v.

Artuz, 269 F.3d 78, 96 (2d Cir. 2001); see also United States v. Davenport, 519 F.3d 940, 943

(9th Cir. 2008) (double jeopardy prohibition applies both when two “statutes prohibit the same

offense or when one offense is a lesser included offense of the other”).

       An indictment is multiplicitous “when it charges a single offense as an offense multiple

times, in separate counts, when, in law and fact, only one crime has been committed.” United

States v. Chacko, 169 F.3d at 145. In assessing a multiplicity challenge, the focus is not on

whether the same conduct underlies the counts; rather, it is whether the offense—as defined by

Congress—complained of in one count is the same as that charged in another. Id. at 146; United

States v. Fiore, 821 F.2d 127, 131 n.5 (2d Cir. 1987) (“In general, the Blockburger test is to be

applied to the statute alone, irrespective of the facts alleged in a particular indictment.”). As the

Supreme Court explained in Albernaz v. United States, “[i]t is well settled that a single transac-

tion can give rise to distinct offenses under separate statutes without violating the Double Jeop-

ardy Clause.” 450 U.S. 333, 344 n.3 (1981) (citations omitted).

       To conduct the multiplicity inquiry, courts are directed to apply the Blockburger test. See

United States v. Chacko, 169 F.3d at 146; see also United States v. Dixon, 509 U.S. 688, 697

(1993). The Blockburger test “examines whether each charged offense contains an element not



                                                 17
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 18 of 22




contained in the other charged offense. United States v. Chacko, 169 F.3d at 146 (citing Dixon,

509 U.S. at 696). “If there is an element in each offense that is not contained in the other, they

are not the same offense for purposes of double jeopardy, and they can both be prosecuted.” Id.

(citing Dixon, 509 U.S. at 696). If the two offenses are distinct offenses under the Blockburger

test, the defendant’s multiplicity challenge fails unless the court finds clear Congressional intent

to bar prosecuting a defendant for both offenses. See Albernaz v .United States, 450 U.S. at 339-

42 (Blockburger test controls multiplicity analysis absent a “clear indication of contrary legisla-

tive intent”).

        Here, as the Government notes, the Second Circuit has not directly addressed the issue of

whether the Government may bring separate charges under Sections 924(c) and 924(j) alleging

distinct criminal acts in connection with the same predicate offense, for example, a single Hobbs

Act robbery. The Second Circuit has, however, observed in an unpublished opinion that, “§

924(j)’s authorization of the death penalty and life imprisonment likely indicates that it is a

stand-alone offense . . .” United States v. Young, 561 F. App’x 85, 94 (2d Cir. 2014) (emphasis

added). Moreover, as the government has pointed out, in a recent summary order, the Second

Circuit took no issue with the charging of separate Section 924(c) and 924(j) counts in connec-

tion with the same drug conspiracy. United States v. Barnes, 560 F. App’x 36, 42-43, United

States v Barnes, 11 Cr. 184 (DLC), S4 Superseding Indictment, Dkt. No. 53 (compare Count

Two with Count Eight).

        Given the Second Circuit’s suggestion that § 924(j) defines a distinct offense, and that it

requires a proof of at least one element that the § 924(c) count does not, namely the murder of an

individual in connection with a crime of violence, the inclusion of both statutes in the same in-

dictment does not violate the Blockburger test.



                                                  18
           Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 19 of 22




   IV.       Christian is not Entitled to Additional Discovery

         Finally, defendant Christian separately asks that the DNA material recovered from a ski

mask he wore during the robbery and murder be made available, and that a hearing be held

concerning a photograph taking during a December 17, 2010 video-taped interview of Christian.

Both requests are denied.

         Christian is not entitled to conduct a further DNA test.

         �e government presented evidence that Christian wore a ski mask that covered part of

his face during the robbery and that the mask fell oﬀ during an altercation with one of the victims

of the robbery. �e mask was seized and subjected to DNA testing. In the Court’s August 6,

2015 oral decision on defendants’ ﬁrst post-trial motions, it described the DNA evidence as

follows:

                 At trial, the government presented the expert testimony of Daniel Myers, who
         concluded that the DNA on a ski mask that was recovered from the crime scene was con-
         sistent with the DNA of defendant Christian, and that Christian was "major contributor"
         to the sample. He also found that two other individuals were minor contributors. Chris-
         tian argues that the testimony was insufficient because Myers did not test the sample
         against the DNA of Christian's half-brother Laquavious Boykin, who also participated in
         the robbery, because the mask contained the DNA of an undetermined number of other,
         minor participants, and because the DNA sample may have deteriorated prior to testing.
         However, these were all challenges that were argued vigorously before the jury during
         cross examination of Mr. Myers and in counsel's closing argument. The jury was entitled
         to credit Myers' testimony, and if it did, because it is not necessarily the case that the jury
         relied on it, it is not the province of this Court to second guess their determination. "The
         proper place for a challenge to a witness's credibility is 'in cross-examination and in sub-
         sequent argument to the jury," not in a brief. United States v. Roman, 870 F.2d 65, 71
         (2d Cir. 1989).

                  And of course, even if the DNA evidence was not sufficient, as Christian sug-
         gests, it is hardly the only piece of evidence that was received against as discussed earlier
         in this opinion. A conviction must be upheld if "any rational trier of fact could have
         found the essential elements of the crime beyond a reasonable doubt." United States v.
         Persico, 645 F 85, 105 (2d Cir. 2011). Here, even if I were to discount the DNA evi-
         dence, the conviction is amply supported by other evidence.

Doc. 243 at 31-32.

                                                   19
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 20 of 22




        At the outset, the Court notes that there is no dispute that the DNA evidence was made

available to Christian’s counsel in September 2012, 23 months before trial. Doc. 320 at 27 n.5.

Yet at no time prior to trial, did counsel request that the evidence be tested by his own expert.

Mover, even if the Court were to allow additional testing to be done, and even if the additional

testing proved less conclusive than the testing conducted by the government, that would not

cause the Court to question that Christian was convicted on sufficient evidence. See United

States v. Boyd, No. 09 Cr. 347 (JSR), 2011 WL 182109, at *1–2 (S.D.N.Y. Jan. 13, 2011) (hold-

ing that even setting aside the Government’s DNA expert’s testimony, there was significant evi-

dence of the defendant’s guilt such that any new DNA testing would not create reasonable proba-

bility that the

defendant is innocent.).



Christian is not entitled to a hearing on the photograph.

        As related by the government, on December 17, 2010, two days after the robbery and

murder, Christian was interviewed by officers with the Newburgh Police Department. The inter-

view was video-taped. During the interview, a Newburgh police officer also took a picture of

Christian. As with the DNA evidence, there is no dispute that the government provided a copy

of the video-taped confession to defense counsel in October 2012, 22 months prior to trial. And

even prior to trial, Christian apparently believed that the video-tape held some exculpatory force

because it shows that two days after the robbery he had no visible injuries on his face, despite the

fact that the government’s evidence was that he engaged in a struggle with one of the victims.

However, for reasons sufficient to themselves, counsel for Christian did not want to show the




                                                 20
         Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 21 of 22




video to the jury. Instead, it asked the government to enter into a stipulation that provided in rel-

evant part:

   “On December 17, 2010, Raymond Christian was interviewed by one or more members of
   the City of Newburgh Police Department, and this interview was recorded on video. If
   viewed, the video of this interview would depict that Raymond Christian did not have any
   visible injuries on his head, face, body, hands or arms that day including, but not limited to
   any scratches, lacerations, cuts, bumps or bruises.”

Doc. 320, Ex. A.

       The government declined to agree to the stipulation. It is clear, however, that even prior

to trial, Christian was aware of the video, and of the potential use he could make of it.

       At trial, Christian requested that the Government make available one of the officers pre-

sent for the interview to be called as a defense witness, presumably to testify to the lack of visi-

ble injuries to Christian’s face. Doc. 320 p. 33. The Government made a witness available but

the witness was never called by the defense. Id.

       Approximately one and one-half years after trial, during a conference in this case, Chris-

tian’s counsel raised the issue of the photograph and the Court instructed the Government to

make inquiry. The Government reported back as follows: that it had “reviewed its files and con-

ferred with the case agent, it had determined that (i) the December 17, 2010 interview of Chris-

tian was a video recording and was provided to Christian’s defense counsel on October 26, 2012;

(ii) towards the end of the video, a photograph was taken of the defendant by one of the inter-

viewers; and (iii) the Government understands that the photograph was never saved or down-

loaded, the Government does not have any such photograph in its files, nor does it appear that

any such photograph is in the files of the Newburgh City Police Department.” Doc. 320 p. 34.

The Court determines that Christian is not entitled to any further discovery or a hearing with re-

spect to the photograph.



                                                 21
          Case 1:12-cr-00626-ER Document 469 Filed 03/23/21 Page 22 of 22




         First, it is clear that Christian had at his disposal sufficiently in advance of trial the equiv-

alent of that which he requested many months after trial: visual evidence of the fact that he ap-

peared to have no injuries to his face two days after the robbery. Counsel made a tactical deci-

sion not to use that evidence and they should not be heard to complain, months later, that he does

not have additional evidence of that fact. See United States v. Hatfield, No. 06-Cr-550 (JS),

2009 WL 10673620, at *3 (E.D.N.Y. July 10, 2009); see also Cox v. Ebert, No. 06-CV-3159

(PAC), 2007 WL 2948160, at *8 (S.D.N.Y. Oct. 10, 2007) (finding that the prosecution had not

violated its Brady obligations because “the defendant was aware of facts permitting him to take

advantage of exculpatory evidence.”). Further, as the government emphasizes “evidence is not

considered to have been suppressed within the meaning of the Brady doctrine if the defendant or

his attorney ‘either knew, or should have known, of the essential facts permitting him to take ad-

vantage of [that] evidence.’” United States v. Payne, 63 F.3d 1200, 1208 (2d Cir. 1995) (quoting

United States v. Zackson, 6 F.3d 911, 918 (2d Cir. 1993)); Tankleff v. County of Suffolk, 2015

WL 13264439, at *4 (E.D.N.Y. 2015) (government does not commit a Brady violation when the

evidence was equally available to the defense, and the defense chose not to pursue a particular

course of investigation). Having made his decision, Christian is entitled to nothing more.


   V.        CONCLUSION

         For the reasons set forth above, defendants’ motions are DENIED.


It is SO ORDERED.


Dated:     March 23, 2021
           New York, New York
                                                                        Edgardo Ramos, U.S.D.J.




                                                    22
